Citation Nr: 1025704	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased initial evaluation for degenerative 
disc disease of the lumbosacral spine, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to April 1978.  

This matter came to the Board of Veterans' Appeals (Board) from 
an April 2008 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board previously remanded this 
matter in April 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the April 2010 Board remand, the RO was instructed to take 
appropriate action to schedule the Veteran for a VA examination 
for the purpose of determining the current severity of his 
service-connected lumbosacral spine disability.  

The Veteran was initially scheduled for a VA examination on May 
5, 2010.  However, the claims folder does not contain any notice 
letter sent to the Veteran indicating that the Veteran was 
scheduled for a VA examination on May 5, 2010.  A June 2010 
statement by the Veteran reflects that the Veteran was unable to 
attend the scheduled VA examination due to a death in the family, 
and the Veteran requested that the examination be rescheduled.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes error on 
the part of the Board to fail to insure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Veteran 
should be scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
examination of his back to ascertain the 
severity and manifestations of his service-
connected back disability and the degree of 
impairment this disability causes in his 
capacity for performing substantially 
gainful employment.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and clinical 
findings pertaining to the Veteran's back 
in detail.  Lastly, the examiner is 
requested to offer an opinion as to the 
degree of functional impairment the 
Veteran's service-connected back disability 
produces in his capacity for performing 
substantially gainful employment.  However, 
if the requested opinion(s) cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file or in the 
alternative, the claims file, must be made 
available to the examiner for review.  

2.  After any appropriate development has 
been completed to the extent possible, this 
case should be forwarded to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating for the Veteran's 
back claim, pursuant to the provisions of 
38 C.F.R. § 3.321(b) and/or 38 C.F.R. 
§ 4.16(b).  

Actions taken thereafter should proceed in 
accordance with the directives of the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service.  

3.  Thereafter, if the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

